Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this registration statement on Form S-3 of Adept Technology, Inc. of our report dated September24, 2012, with respect to the consolidated balance sheets of Adept Technology, Inc. as of June30, 2012 and June30, 2011 and the related consolidated statements of operations and comprehensive income (loss), stockholders’ equity and cash flows for each of the fiscal years in the two-year period ended June30, 2012, which report appears in the June30, 2012 annual report on Form 10-K of Adept Technology, Inc. /s/ Armanino LLP ARMANINO LLP San Ramon, California March 29, 2013
